Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 1 of 10 PageID #: 280




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



                                              *


 JOHNATHON WATKINS,                           *              CIV 20-4035
                                              *


                Plaintiff,                    *
                                              *


        vs.                                   *    MEMORANDUM OPINION AND
                                              * ORDER ON MOTIONS TO DISMISS
 KUM & GO,LLC ,NATE HARRY,and                 *
 RONDA JOHNSON,                               N>

                                              *

                                              *
                Defendants.
                                              *




        On February 24, 2020, Plaintiff, Johnathon Watkins ("Watkins"), filed a pro se lawsuit
 against Defendants asserting claims for hostile work environment and race discrimination. {Doc.
 1.) Later, the Court appointed counsel to represent Watkins. (Doc. 38.) During the relevant time
 period for the allegations in the Complaint, Watkins was employed at a Kum & Go store in Sioux
 Falls, South Dakota, where Nate Harry was the manager and Ronda Johnson was the assistant
 manager.

        Each of the Defendants have filed a motion to dismiss. {Doc. 19, Doc. 27, Doc. 35.) The
 individual defendants seek dismissal for failiue to state a claim piu^uant to Federal Rule of Civil
 Procedure 12(b)(6)because individuals cannot be held personally liable under Title Vn. Kum &Go
 seeks dismissal for two reasons. First, Kum & Go argues that Watkins's lawsuit is untimely and
 must be dismissed under Rule 12(b)(6). Second, Kum & Go seeks dismissal pursuant to Rule
 12(b)(5)because Watkins failed to serve Kum & Go within the ninety-day period prescribed in Rule
 4(m)ofthe Federal Rules ofCivil Procedure.
        For the following reasons, the individual defendants' motions to dismiss are granted and
 Kum & Go's motion to dismiss is denied.
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 2 of 10 PageID #: 281




                                         BACKGROUND

         In the Complaint that Watkins filed pro se on February 24,2020,he alleges that a customer
 who frequented Kum & Go made threatening and racially charged comments to Watkins, that he
 reported the problem to his managers, and that his managers failed to take any action to stop the
 harassment by the customer. (Doc. I.) Watkins contends that he left his employment with Kum &
 Go due to the hostile work environment.

         Attached to the Complaint is a copy ofa Charge of Discrimination that Watkins filed with
 theSiouxFallsHumanRelationsCommission("SFHRC")onMayI5,20I8.(Doc. 1-1,p. 13.) The
 Charge of Discrimination reflects that Watkins's address was on N. Waltz Avenue in Sioux Falls
 at the time he filed the Charge. (Jd.) Watkins also attached a copy of the Order issued by the
 SFHRCon March 29,2019,fmding no probable cause.' (Doc. 1-1, pp. 4-15.) The Order indicates
 that Watkins's Charge ofDiscrimination was dual-filed with the EEOC. (Doc. 1-1, p. 5.)
         Also attached to Watkins's pro se Complaint is a copy of a letter to him from the Equal
 Employment Opportunity Commission("EEOC")dated January 24,2020. (Doc. 1-1, p. 2.) In the
 letter,the EEOC indicated that it adopted the findings ofthe SFHRC. {Id.) It also stated in relevant
 part:

         This letter rescinds the EEOC Form I61-B Notice of Right to Sue (Issued on
         Request) dated December 23,2019, due to a clerical error.

         The above EEOC charge was dismissed and issued a Form 161 Dismissal and Notice
         of Rights ("Dismissal Notice") on July 10, 2019. The original Form 161 was
         returned to EEOC sometime after July 18, 2019 with no forwarding address,
         therefore,EEOC was unable to forward it to you.(See attached.) In December 2019,
         you notified EEOC that you had moved and had not received written notification of
         the closure of yoiu- charge. Instead of mailing to you a copy of the July 10, 2019
         Dismissal Notice, a Form 161-B "Notice of Right to Sue (Issued on Request)" was
         issued, in error.




   ' The SFHRC concluded in its March 29,2019 order that Harry took swift action by banning the
 offending customer from the store after he learned of the nature of the comments directed at
 Watkins.(Doc. 1-1,p. 13.) The investigatornotedthatthecustomer had been banned from the store
 for nearlythree weeks when Watkins stopped showingupforwork. {Id.zip. 14.)(Doc. 1-1,p. 15.)
 She found no probable cause to believe that Kum & Go subjected Watkins to a hostile work
 environment based on race and color. {Id.)
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 3 of 10 PageID #: 282




        EEOC apologizes for this error. Enclosed please find the original Dismissal Notice
        dated July 10, 2019, which was returned to EEOC. Upon receipt of the Dismissal
        Notice, you have 90 days to file suit in federal court.


(Doc. I-l,p. 2.)
        Kum & Go does not contest the authenticity ofthe documents attached to the Complaint,and
 the Court will consider the documents for purposes ofKum & Go's Rule 12(b)(6)motion to dismiss.
        On page five ofthe Complaint, Watkins alleges that the EEOC issued a Notice of Right to
 Sue letter, and that he received it on December 23,2019. (Doc. l,p. 5.)
        Kum & Go argues that the 90-day limitations period for Watkins to file this lawsuit was
 triggered when the EEOC sent the undelivered Notice of Rights to Watkins on July 10,2019, which
 would mean that this action filed on Febmary 24, 2020 is untimely. Kum & Go also argues that
 equitable tolling ofthe limitations period is not warranted.
        Watkins counters that his lawsuit is timely because the 90-day deadline to file it began to run
 on January 24,2020 when the EEOC sent him the letter which is the first time he saw the July 10,
 2019 Notice.^ Watkins asks for equitable tolling of the 90-day limitations period if the Court
 concludes that the clock began running on July 10,2019.
                                           DISCUSSION

 1. Kum & Go's Motion to Dismiss

        A.      Legal Standard
        "To survive a motion to dismiss,acomplaint must contain sufficientfactual matter,accepted
 as true,to 'state a claim to reliefthat is plausible on its face.'" Ashcrqftv.Iqbal,556 U.S.662,678
 (2009)(quoting Bell Atl. Corp. v. Twombly,550 U.S. 544, 570(2007)). A court assessing such a
 motion must accept all factual allegations in the complaint as true and draw all inferences in favor
 of the nonmovant. Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010); Brooks v.
 Midwest Heart Group, 655 F.3d 796, 799 (8th Cir. 2011). Courts consider "plausibility" by



    ^ Watkins's assertion that he did not receive the July 10,2019 Notice of Rights until the EEOC
 sent him a copy ofit in the letter dated January 24,2020 comports with the EEOC's statement in the
 January 24 letter that the original Notice dated July 10,2019 was"returned to EEOC sometime after
 July 18,2019 with no forwarding address,therefore EEOC was unable to forward it to you."
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 4 of 10 PageID #: 283




"'draw[ing] on [their own]judicial experience and common sense.'" Whitney v. Guys, Inc., 700
 F.3d 1118, 1128(8th Cir. 2012)(quoting            556 U.S. at679). Also, courts must"'reviewthe
 plausibility ofthe plaintiffs claim as a whole, not the plausibility ofeach individual allegation.*"
 Id.(quoting Zoltek Corp. v. Structural Polymer Grp.,592 F.3d 893, 896 n. 4(8th Cir. 2010)).
         In considering a 12(b)(6) motion to dismiss, courts primmly look to the complaint and
"'matters incorporated by reference or integral to the claim,items subject tojudicial notice, matters
 of public record, orders, items appearing in the record of the case, and exhibits attached to the
 complaint whose authenticity is unquestioned;' without converting the motion into one for summary
judgment."A//7/erv. Redwood Toxicology Lab.,Inc.,688 F.3d 928,931 n.3(8th Cir. 2012)(quoting
 5B Charles Alan Wright& Arthur R. Miller,FederalPractice andProcedure § 1357(3d ed. 2004)).
         B.     Statute of Limitations

         There is a 90-day deadline for filing Title VU suits after the right to sue letter issues.^
 "Generally,the ninety-day filing period begins to run on the day the right to sue letter is received at
 the most recent address that a plaintiff has provided the EEOC." Hill v. John Cheziklmp.,869 F.2d
 1122,1124(8th Cir. 1989).
         Kum & Go asserts that Watkins was required to provide the EEOC with notice ofhis change
 in address.^ See29C.F.R. § 1601.7(b)('Thepersonclaimingto be aggrieved has the responsibility
 to provide the Commission with notice ofany change in contact information so that the Commission
 may communicate with him or her during the Commission's consideration of the charge."),
 According to Kum & Go, had Watkins provided the EEOC with his new address, he would have
 received the July 10,2019 Notice when it was fu^t sent to him by the EEOC.^ Kum & Go argues


    ^ 5'ee42U.S.C.§2000e-5(f)(l);29C.F.R. § 1601.28(e)(1).

    * Watkins's affidavit indicates that, on June 1,2018, he moved from the N. Waltz address to a
 place on W. 15"' Street in Sioux Falls, and that he provided the new address to the SFHRC.(Doc.
 40, §§ 5 and 7.) The W. 15"' Street address does not appear on any documents attached to the
 Complaint, but two letters from the SFHRC addressed to Watkins at the W. 15"' St. address are
 attached to his affidavit. (Docs. 40-2 and 40-3.)

  'A copy ofthe July 10,2019 Notice is not included with the Complaint. Kum & Go attached a
 copyofitasExhibit A to its brief, and Watkins attached a copy ofit to his affidavit. (Doc. 28-1 and
 Doc. 40-4.)
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 5 of 10 PageID #: 284




 that this case is time barred because the July 10, 2019 Notice commenced the 90-day limitations
 period and the lawsuit wasn't filed until February 24,2020.®
        Watkins argues that the July 10, 2019 Notice did not start the 90-day limitations period
 because he did not receive it until January 12,2020. According to Watkins, updating his address
 with the SFHRC should have been sufficient because ±e Charge ofDiscrimination was dual-filed
 with the SFHRC and the EEOC. The SFHRC was the agency Watkins dealt with until he asked the
 EEOC to review the no probable cause determination. Watkins points out that he received a July
 5, 2018 letter from the SFHRC at his updated address, as well as the SFHRC's March 29, 2019
 determination of no probable cause.
        A statute-of-limitations defense is "typically an affirmative defense, which the defendant
 mustpleadandprove."yesijev.Potter,516 F.3d709,713 n.2(8thCir. 2008). A plaintiffneed not
 plead facts responsive to an affirmative defense before that defense is raised. Braden v. Wal-Mart
 Stores. Inc., 588 F.3d 585, 601 n.l0 (8th Cir. 2009). When considering a Rule 12(b)(6) motion

 based on the miming of a statute of limitations, the Court may only grant the motion if it is clear
 from the face ofthe complaint that the cause ofaction is time-barred. Joyce v. Armstrong Teasdale,
 LLP,635 F.3d 364,367(8th Cir. 2011);jee alsoHile v. Jimmy Johns Highway 55, Golden Valley,
 899 F.Supp.2d 843,847 n.6(D. Minn. 2012)("[Q]uestions regarding timeliness generally must be
 resolved by a motion for summaryjudgment rather than a motion to dismiss.").
        Here, Watkins's Complaint does not establish that the statute of limitations bars his claim.
 To the contrary, the Complaint alleges that he received a Notice of Right to Sue from the EEOC
 dated December 23,2019. He filed his lawsuit on Febmary 24,2020. The January 24,2020 letter


    ® Kum & Go also argues that the EEOC lacked the authority under its regulations to "revive"
 Watkins's claims, as Kum & Go says the EEOC attempted to do after the ninety-day time period
 provided in the July 2019 letter had expired. (Doc. 28, pp. 6-9.) However, the Court is not
 convinced at this juncture that the EEOC attempted to revive Watkins's claims. The EEOC
 explained in its January 24,2020 letter that it erroneously issued the December 23,2019 Right to
 Sue letter due to a clerical error, and it rescinded that Ri^t to Sue.
         Furthermore,Watkins admitted in his responsive briefthat he is not relying on the December
 23,2019 Notice of Right to Sue to argue that his lawsuit is timely. (Doc. 39, p. 10)("Because the
 EEOC withdrew the second Notice ofRights and the Plaintiffis not reliant upon the errant 12/23/20
 Notice of Rights letter, KG's argument about the application and effect of29 C.F.R. § 1601.19(b)
 is moot.").
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 6 of 10 PageID #: 285




 from the EEOC attached to the Complaint refers to the December 23,2019 Notice ofRight to Sue,
 though it says that it was rescinded. The January 24,2020 letter from the EEOC also says that the
 original Notice dated July 10,2019 was enclosed, that it was returned to the EEOC soemtime after
 July 18, 2019 with no forwarding address, and therefore the EEOC was unable to forward it to
 Watkins. As noted earlier, a copy ofthe July 10,2019 Notice ofRight to Sue is not attached to the
 Complaint. The parties seem to agree that Watkins did not receive the initial July 10,2019 Notice
 until he received the January,24,2020 letter. Based on the factual allegations ofthe Complaint and
 its attachments, it is not clear that Watkins's Title VU claims are barred by the 90-day time limit.
         Whether equitable tolling is warranted is also not clear from the Complaint. It is possible
 that the language in the EEOC's January 24,2020 letter may be understood to advance an equitable
 tolling argument. The EEOC states that"[u]pon receipt ofthe Dismissal Notice, you have 90 days
 to file suit in federal coiut." This could be a situation where the EEOC misled Watkins about which

 letter triggered the 90-day deadline for filing suit. In addition, the Court's research revealed that at
 least one court has noted different equities might apply when a charge ofdiscrimination is dual-filed
 with a local agency and the EEOC. See, e.g., Yousuf v. Fairview Univ. Med. Center, 2013 WL
 1900653 (D. Minn. April 10, 2013). In determining that equitable tolling was warranted for the
 plaintiff in Yousufwho failed to update her address with the EEOC,the district court distinguished
 the plaintiff's dual-filed charge from cases where aplaintifffiled the charge only with the EEOC and
 had only one agency to notify when changing addresses. Id. at * 8. In Yousuf, it was clear that the
 EEOC had the complainant's new address and "apparently made a purely admininstrative error" by
 sending the Notice of Rights to her old address. Id. at * 7. Here, there could be evidence in the
 EEOC files showing that it had obtained Watkins's new address via the SFHRC,or from a letter sent
 by Watkins himself in an envelope containing his new address, and that the July 10, 2019 Notice
 could have been sent to his new address. There is no showing in the record how the EEOC obtained
 Watkins's old address but failed to obtain his new address. Given the dual-filed Charge in this case,
 it is possible that equitable tolling is warranted if the 90-day time period to file the lawsuit was
 triggered by the July 10,2019Notice.
         For all ofthese reasons,the Court will deny Kum & Go's motion to dismiss the Complaint
 as untimely pursuant to Rule 12(b)(6), and will allow the parties to ftuther develop the record.
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 7 of 10 PageID #: 286




        The Court notes that Watkins submitted a number ofexhibits attached to an affidavit that he

 filed in opposition to Kum & Go's motion to dismiss. (Doc.40.) Kum & Go argues that Watkins's
 affidavit and the supporting exhibits cannot be considered unless the Court converts the motion to
 dismiss into a Rule 56 motion for summaryjudgment. (Doc.45, p. 1 n.l.) The Court declines to
 convert Kum & Go's motion to dismiss into a motion for summary Judgment. See Nixon v. Coeur
 D'Alene Tribe, 164F.3d 1102,1107(8th Cir. 1999)("In this circuit, Rule 12(b)(6) motions Me not
 automatically converted into motions for summary judgment simply because one party submits
 additional matters in support ofor opposition to the motion ."y,see also Dittmer Properties,LP. v.
 F.D.I.C., 708 F.3d 1011, 1021 (8th Cir. 2013). Even where matters outside of the pleadings are
 presented to the Court, a motion to dismiss is not converted into a motion for summaryjudgment
 where "the district court's order makes clear that the judge ruled only on the motion to dismiss."
 Skyberg v. United Food and Commercial Workers Int7 Union, AFL-CIO,5 F.3d 297,302 n.2(8th
 Cir. 1993). The Court concludes that this case is not ready for summaryjudgment treatment because
 the timeliness and equitable tolling issues need to be further developed.'
        C.      Kum & Go's Motion to Dismiss for Untimeiy Service
        Kum & Go moves to dismiss the Complaint alleging that is was not served within 90 days
 as required by Federal Rule ofCivil Procedure 4(m). The Court granted Watkins leave to proceed
 in forma pauperis on August 6,2020, at which time the Court ordered the Clerk of Court to send a
 summons to Watkins that he could use to serve Kum & Go. (Doc. 10.) Kum & Go contends that
 the 90-day period for service began to run on August 6. Kum & Go says it should have been served
 with the summons no later than November 4,2020, but it was not served until November 9,2020.
 Though the docket entry indicates the Clerk ofCoiut placed the summons in the mail to Watkins on
 August 6, 2020(Doc. 11), there is no showing when Watkins received the summons in the mail.
 However, for purposes of this motion, the Court will assume that Kum & Go should have been
 served by November 4, 2020.



  ' In this Order, the Court has referred to some ofthe exhibits attached to Watkins's affidavit
 simply to clarify some ofthe background that was unclear from the Complaint and its attachments,
 but the ruling on Kum & Go's motion to dismiss is based solely on the Complaint and its
 attachments.
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 8 of 10 PageID #: 287




         Watkins responds that as soon as he received the Court's August 6, 2020 Order and the
 summonses from the Clerk ofCourt, he made robust efforts to serve each of the defendants. The
 record reflects those efforts. Watkins prepM^ summonses for Nate Harry and Ronda Johnson and
 got them by mail to the Clerk of Court by September 3, 2020(Doc. 12.) Johnson was served on
 September 10. (Doc. 13.) Harry's summons was returned unserved because he no longer worked
 at Kum & Go.(Doc. 14.) The Clerk of Court did not send the unexecuted summons for Harry to
 Watkins's updated address and needed to resend it. (Doc.24.) Watkins reissued the summons(Doc.
 30). Nate Harry was finally served on December 2,2020.(Doc. 34.)
         Federal Rule of Civil Procedure 4(m) provides in part:
         Ifa defendant is not served within 90 days after the complaint is filed,the court—on
         motion or on its own after notice to the plaintiff—must dismiss the action without
         prejudice against that defendant or order that service be made within a specified time.
         But ifthe plaintiff shows good cause for the failure, the court must extend the time
         for service for an appropriate period.


 In 1993,Rule 4(m)was amended to increase"a district court's discretion to extend the 120-day time
 period by authorizing the coiut 'to relieve a plaintiff of the consequences ofrni application ofthis
 subdivision even ifthere is no good cause shown.'     Adams v. AlliedSignal Gen.Aviation Avionics,
 74 F.3d 882,887(8th Cir. 1996)(citing the 1993 advisory committee's note to Rule 4(m))."Thus,
 imder Rule 4(m), if the district court concludes there is good cause for plaintiffs failure to serve
 within 120 days, it shall extend the time for service. Ifplaintiff fails to show good cause, the court
 still may extend the time for service rather ±an dismiss the case without prejudice." Id.; see also
 Colasantev. Wells Fargo Corp.,81 Fed. App'x 611,612-13(8th Cir. 2003).
         If good cause is not shown, "[t]o warrant such a permissive extension, a plaintiff must
 demonstrate excusable neglect." Colasante,81 Fed. App'x at 613(citing Coleman v. MilwaukeeBd.
 ofSch. Dirs., 290 F.3d 932, 934 (7th Cir. 2002)). The Eighth Circuit has described excusable
 neglect as"an elastic concept that empowers courts to provide reliefwhere a party's failure to meet
 a deadline is caused by inadvertence, mistake, or carelessness, as well as by intervening



    * The time for service was reduced from 120 days to 90 days by the 2015 amendments to Rule
 4(m).

                                                   8
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 9 of 10 PageID #: 288




 circumstances beyond the party's control." Kurka v. Iowa Cnty.,628 F.3d 953,959{8th Cir. 2010)
 (internal quotation marks omitted)(quoting Chorosevic v. MetLife Choices,600 F.3d 934,946(8th
 Cir. 2010)(reviewing excusable neglect under Fed.R.Civ.P. 6)). "The determination of whether
 neglect is excusable is at bottom an equitable one, taking account of all relevant circumstances
 surrounding the party's omission."Id. In determining whether excusable neglect exists, the Eighth
 Circuit has looked to the following "particularly important" factors:"(1)the possibility ofprejudice
 to the defendant,(2)the length of delay and the potential impact on judicial proceedings,(3)the
 reason for the delay, including whether the delay was within the party's reasonable control, and(4)
 whether the party acted in good faith." Id.(citing Pioneer/nv. Servs. Co. v. Brunswick Assocs, Ltd.
 P'ship, 507 U.S. 380, 395 (1993); In re Guidant Corp. Implantable Dejibrillators Prods. Liab.
 Litig., 496 F.3d 863, 866(8th Cir. 2007)).
        Watkins's summons for Kum & Go was issued and delivered to the United States MM'shals

 Service("USMS")on October 6,2020. (Doc.21.) That gave the USMS plenty oftime to serve the
 summons on Kum & Go by Novetnber 4,2020. Because Watkins ensured that the USMS had the
 summons a month before it needed to be served, Watkins has shown good cause for the failure of
 service within 90 da>^.
        Moreover, the facts before the Court demonstrate that the flexible concept of excusable
 neglect should apply. Service on November 9 instead ofNovember4 did not prejudice Kum & Go
 or delay this litigation. Kum & Go clearly had notice and was aware ofthe Complaint in this case
 well before service because its lawyers appeared on behalfofRonda Johnson and filed a motion to
 dismiss on her behalfon September 28,2020. (Docs. 17, 18 and 19.) Any short delay was not in
 Watkins's control because he needed to rely on the USMS for service. Finally, Watkins acted in
 good faith and has pursued his rights diligently. For these reasons Watkins's complaint against Kiun
 & Go will not be dismissed for untimely service.
 II.    Individual Defendants' Motions to Dismiss

        Watkins's claims against Nate Harry and Ronda Johnson will be dismissed because they
 cannot be held individually liable under Title Vll. See Lenhardtv. Basic Inst. ofTech,Inc., 55F.3d
 377, 381 (8th Cir. 1995); Smith v. St. Bernards Regional Med. Ctr., 19 F.3d 1254, 1255(8th Cir.
 1994); Young v. John Morrell <& Co., 2014 WL 6612032(D.S.D. Nov. 20,2014). Accordingly,
Case 4:20-cv-04035-LLP Document 48 Filed 08/31/21 Page 10 of 10 PageID #: 289




     IT IS ORDERED:


     1.    That Ronda Johnson's motion to dismiss is granted. (Doc. 19)

     2.    That Nate Harry's motion to dismiss is granted. (Doc. 35.)

     3.    That Kum & Go's motion to dismiss is denied. (Doc. 27.)

     4.    That the Court will issue a Rule 26 Order for Discovery Report and
           Scheduling Information by separate Order.

     Dated this^day ofllu^ju4^202\.
                                        BY THE COURT:



                                                         Lnu^
                                      TJawrence L. Piersol
                                        United States District Judge
ATTEST:
MATTHEW W.THELEN,CLERK




                                          10
